     Case 2:20-cv-01697-MLCF-JVM Document 13 Filed 10/14/20 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


BANK OF LOUISIANA, ET AL.,                               CIVIL ACTION



v.                                                        NO. 20-1697


FEDERAL DEPOSIT INSURANCE CORPORATION                     SECTION “F”



                            ORDER AND REASONS

             “If at first you don’t succeed, Try, try again.” 1

      In a renewed quest to avail themselves of this Court’s subject

matter jurisdiction, that’s precisely what the plaintiffs have

done here.    Unfortunately for them, their repackaged allegations

and inapposite Supreme Court developments notwithstanding, their

present attempt fares no better than those of yesteryear.

      In recognition of that reality, the defendant has dutifully

brought another motion to dismiss under Federal Rule of Civil

Procedure 12(b)(1).      For the reasons that follow, the motion is

GRANTED.




1     THOMAS H. PALMER, THE TEACHER’S MANUAL (1840).


                                     1
    Case 2:20-cv-01697-MLCF-JVM Document 13 Filed 10/14/20 Page 2 of 7



                               Background

     The plaintiffs are the Bank of Louisiana and three individuals

involved in the Bank’s operations.        In the instant complaint, the

plaintiffs make two demands for relief: first, they urge the Court

to vacate an April 21, 2020 order of the FDIC Board requiring the

Bank to cease and desist from a variety of questionable practices

and to pay a civil penalty of $500,000; and second, they urge the

Court to award them some $72,000,000 in a jury trial concerning an

alleged enforcement “vendetta” on the part of the FDIC.

     The defendant (the FDIC) moves to dismiss for lack of subject

matter jurisdiction.    In its motion, it reacquaints the Court with

its 2017 decision at a prior juncture of the parties’ enforcement

feud.   See Bank of La. v. FDIC, 2017 WL 3849340 (E.D. La. Jan. 13,

2017). There, the Court dismissed the plaintiffs’ similarly themed

action for lack of subject matter jurisdiction because Congress

had clearly limited the federal district courts’ jurisdiction over

claims such as the plaintiffs’.         The Fifth Circuit affirmed that

decision and the Supreme Court denied certiorari.        See Bank of La.

v. FDIC, 919 F.3d 916 (5th Cir. 2019), cert. denied, 140 S. Ct.

227 (2019).




                                    2
    Case 2:20-cv-01697-MLCF-JVM Document 13 Filed 10/14/20 Page 3 of 7



                                       I.

     The statutory regime applicable now is the same that applied

then.   See 12 U.S.C. § 1818.           That regime provides “a detailed

framework for [the FDIC’s] regulatory enforcement and for orderly

review of the various stages of enforcement.”             Groos Nat’l Bank v.

Comptroller of Currency, 573 F.2d 889, 895 (5th Cir. 1978).                   In

2017, this Court determined that that regime precluded it from

entertaining the plaintiffs’ stand-alone 2 allegations of various

constitutional        violations      arising     from     FDIC   enforcement

proceedings that are also – at least in part - at issue in this

case.    The   Court     did   so    because    those    allegations   were   so

intertwined    with    the   Fifth   Circuit’s    congressionally      mandated

review of an FDIC enforcement proceeding as to foreclose this

Court’s consideration of them under Section 1818’s “comprehensive

system of judicial review.”          See Rhoades v. Casey, 196 F.3d 592,

597 (5th Cir. 1999).




2    The Bank separately petitioned the Fifth Circuit for review
of the FDIC Board’s “final order penalizing the Bank.” Bank of
La., 919 F.3d at 919. It has also done so this time around. The
plaintiffs’ direct appeals for Fifth Circuit review of the FDIC’s
enforcement proceedings are unquestionably proper under 12 U.S.C.
§ 1818(h)(2) and are not at issue here.

                                        3
      Case 2:20-cv-01697-MLCF-JVM Document 13 Filed 10/14/20 Page 4 of 7



                                      II.

       In the time since, the FDIC has continued to aggressively

regulate the Bank, and the federal courts have continued to conduct

their affairs. Following this Court’s dismissal of the plaintiffs’

earlier action, the Supreme Court decided Perry v. Merit Systems

Protection Board.       137 S. Ct. 1975 (2017).         The plaintiffs base

their opposition to the FDIC’s present motion to dismiss entirely

on that decision.

       Perry concerned

       the proper forum for judicial review when a federal
       employee complains of a serious adverse employment
       action taken against him, one falling within the compass
       of the Civil Service Reform Act of 1978 (CSRA), 5 U.S.C.
       § 1101 et seq., and attributes the action, in whole or
       in part, to bias based on race, gender, age, or
       disability, in violation of federal antidiscrimination
       laws.

Id. at 1979.      Observing the possibility that their complaint may

also present a similar “mixed case” (i.e., one where the plaintiff

complains of both an adverse administrative or regulatory action

and    separate    constitutional     or    statutory    violations),      the

plaintiffs urge the Court to extend Perry’s presumptively helpful

reasoning into the unrelated statutory domain of Section 1818.

       While   this   argument   is   novel   and   even    intriguing,    it

misapprehends the Court’s role.        This is a federal case, not a law

review symposium.      The Court is bound to apply the law, not invent


                                      4
      Case 2:20-cv-01697-MLCF-JVM Document 13 Filed 10/14/20 Page 5 of 7



it.     While the judicial review scheme applicable in Perry is

conceivably analogous to that of Section 1818, Perry does not

mention Section 1818 a single time.          Thus, Perry is inapposite to

the present case, and despite the plaintiffs’ invitation to do so,

the Court may not make apple juice out of oranges.

       In 2017, this Court applied statutes and precedents that do

have direct bearing on this dispute, and the Fifth Circuit affirmed

its determination that it lacked subject matter jurisdiction.              The

plaintiffs’ injection of new age discrimination and due process

issues into a reframed complaint does not alter the jurisdictional

analysis mandated by Section 1818, Free Enterprise Fund, and

Thunder Basin.       See Bank of La., 919 F.3d at 923. 3          The Fifth

Circuit thoroughly discussed and applied that analysis in the first

iteration of this case, see id. at 923–30, and the circumstances

here   do   not   warrant   this   Court’s   departure   from   the   binding

determinations there. 4


3    For the avoidance of doubt, the Court incorporates by
reference the pertinent reasoning in its 2017 opinion and the Fifth
Circuit’s affirmance.

4    In subsequent review of a separate FDIC proceeding against
the Bank, the Fifth Circuit reaffirmed this holding. See Bank of
La. v. FDIC, 807 F. App’x 360 (5th Cir. 2020) (per curiam) (“Under
the applicable statute, courts of appeals have exclusive
jurisdiction over final orders issued by the FDIC Board. In fact,
we have already so held in an earlier case involving these same
parties. There, we stated that § 1818 ‘displays Congress’ intent

                                      5
    Case 2:20-cv-01697-MLCF-JVM Document 13 Filed 10/14/20 Page 6 of 7



                                  *    *     *

       “As a court of limited jurisdiction, a federal court must

affirmatively      ascertain      subject-matter      jurisdiction     before

adjudicating a suit.          A district court should dismiss where it

appears certain that the plaintiff cannot prove a plausible set of

facts that establish subject-matter jurisdiction.”                Id. at 922.

Such    is   the   case   here.       The   alleged   victims     of   serious

constitutional      and   discriminatory     abuses    by   the    FDIC,   the

plaintiffs seek review of - and compensation for - adverse actions

by the FDIC.       However, as previously observed by this Court and

the Fifth Circuit, Congress has made a constitutional choice to

assign review of those claims to the federal courts of appeals.

       Contrary    to   the   plaintiffs’   suggestion,     the   potentially

“mixed” nature of the plaintiffs’ claims in this case do not

foreclose meaningful judicial review of the FDIC’s actions by the

Fifth Circuit.      The legal status of ALJ McNeil and the potential

improprieties of the FDIC’s basing a slew of enforcement actions

on age discrimination and a “vicious [personal] vendetta” may well




to preclude district court jurisdiction over claims against the
FDIC arising out of enforcement proceedings.’” (citations
omitted)).

                                       6
    Case 2:20-cv-01697-MLCF-JVM Document 13 Filed 10/14/20 Page 7 of 7



be interesting to the Fifth Circuit in the course of its review, 5

but those issues are not this Court’s to consider.

     Accordingly, IT IS ORDERED: that the defendant’s motion to

dismiss is GRANTED.     The plaintiffs’ claims against the FDIC are

hereby DISMISSED without prejudice to the plaintiffs’ ability to

pursue them in the Fifth Circuit.




                           New Orleans, Louisiana, October 14, 2020



                                  _____________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




5    See Bank of La., 2017 WL 3849340, at *6 n.7 (“The Fifth
Circuit has the authority to thoroughly consider the types of
constitutional claims raised by the plaintiffs.     The manner in
which the record is built may vary . . . from that of the district
court.    This, however, does not compel a finding that the
plaintiffs’ claims would evade appropriate consideration and
review.”).

                                    7
